Per Curiam.

The appellants' claim to the property in controversy in this action is founded upon a chattel mortgage which was executed in King county where the property was then situate. Said property was subsequently taken to Chehalis county and the mortgage was also recorded there. Thereafter it was removed from Chehalis county to Mason county, and remained there-until levied upon by the sheriff by virtue of an execution in favor of respondent Hart, which levy was made long after the period of thirty days from the time of the removal of the horses to Mason county had expired. The mortgage was never filed for record in Mason county.
*275Appellants contend that the property was surreptitiously taken from Chehalis county to Mason county without their knowledge or consent. They furthermore offered to show that the respondents, at the time of the levy, knew of the existence of the mortgage. We are of the opinion that this was insufficient to sustain appellants’ claim. The statute (§ 1649, Gen. Stat.) provides that when personal property is removed from the county, it is, except as between the parties to the mortgage, exempted from its operation unless within thirty days after such removal the mortgage is recorded in the county to which the property has been taken, etc.; and this without regard to any knowledge of the existence of such mortgage by the parties subsequently claiming the property. The obligation was upon the mortgagee to keep track of the mortgaged property and see that the same was not taken from the county where it was mortgaged, or that the mortgage lien was preserved as pointed out by the statute.
Affirmed.